Case 1:18-cv-00823-CFC-JLH Document 253-1 Filed 06/08/21 Page 1 of 4 PageID #: 24107




                      EXHIBIT %
Case 1:18-cv-00823-CFC-JLH Document 253-1 Filed 06/08/21 Page 2 of 4 PageID #: 24108




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,              )
    PAR STERILE PRODUCTS, LLC, and         )
    ENDO PAR INNOVATION                    )
    COMPANY, LLC,                          )
                                           )   C.A. No. 18-823-CFC-JLH
                      Plaintiffs,          )
                                           )
           v.                              )
                                           )
    EAGLE PHARMACEUTICALS INC.,            )
                                           )
                      Defendant.           )

                LETTER TO THE HONORABLE COLM F. CONNOLLY
                       FROM DAVID E. MOORE, ESQUIRE

    OF COUNSEL:                             David E. Moore (#3983)
                                            Bindu A. Palapura (#5370)
    Jay P. Lefkowitz, P.C.                  Stephanie E. O’Byrne (#4446)
    Jeanna M. Wacker                        POTTER ANDERSON & CORROON LLP
    Benjamin A. Lasky                       Hercules Plaza, 6th Floor
    Sam Kwon                                1313 N. Market Street
    Christopher J. Citro                    Wilmington, DE 19801
    Matthew Lembo                           Tel: (302) 984-6000
    KIRKLAND & ELLIS LLP                    dmoore@potteranderson.com
    601 Lexington Avenue                    bpalapura@potteranderson.com
    New York, NY 10022                      sobyrne@potteranderson.com
    Tel: (212) 446-4800
                                            Attorneys for Defendant Eagle
    Bryan S. Hales                          Pharmaceuticals Inc.
    KIRKLAND & ELLIS LLP
    300 North LaSalle
    Chicago, IL 60654
    Tel: (312) 862-2000

    Dated: May 25, 2021
    7210384 / 45185
Case 1:18-cv-00823-CFC-JLH Document 253-1 Filed 06/08/21 Page 3 of 4 PageID #: 24109
                                                                             1313 North Market Street
                                                                                         P.O. Box 951
                                                                           Wilmington, DE 19801- 0951
                                                                                         302 984 6000
                                                                              www.potteranderson.com

                                                                                      David E. Moore
                                                                                              Partner
                                                                                     Attorney at Law
                                                                        dmoore@potteranderson.com
                                                                           302 984-6147 Direct Phone
                                                                                302 658-1192 Firm Fax


                                       May 25, 2021

    VIA ELECTRONIC FILING
    The Honorable Colm F. Connolly
    United States District Judge
    J. Caleb Boggs Federal Building
    844 N. King Street
    Unit 31, Room 4124
    Wilmington, DE 19801-3555

         Re:    Par Pharm., Inc. v. Eagle Pharm., Inc., C.A. No. 18-823-CFC

   Dear Judge Connolly:

         This firm, together with Kirkland & Ellis LLP, represents Defendant Eagle
   Pharmaceuticals, Inc. (“Eagle”) in the above-captioned matter. We write to apprise
   the Court of the status of the parties’ trial preparations in response to Par’s May 24,
   2021 letter.

          As Par acknowledges, the supplemental fact discovery is now complete, Par
   served a supplemental expert report on May 12, and Eagle will serve a responsive
   expert report this week. The parties will then be fully ready to proceed to trial in
   this important matter as scheduled on July 7. Counsel for the parties conferred on
   May 24, 2021 and agree that this case is trial ready.

          The status of Eagle’s ANDA does not impact trial-readiness. The narrow
   issues in the FDA’s                   CRL do not bear on the legal case before the
   Court, and Par has not suggested otherwise. Eagle has diligently worked to prepare
   its response to the CRL and anticipates submitting it by mid-June. Because
   vasopressin has been both prioritized at the FDA and flagged as a COVID priority,
   Eagle believes the FDA will review Eagle’s reply on an accelerated timeline, like it
   did with Eagle’s last submission, which the FDA responded to in four months.

         Eagle believes its response will fully address the FDA’s questions and is
   hopeful that this important generic product will be approved before the end of the
Case 1:18-cv-00823-CFC-JLH Document 253-1 Filed 06/08/21 Page 4 of 4 PageID #: 24110
   The Honorable Colm F. Connolly
   May 25, 2021
   Page 2

   year. We look forward to the opportunity to present Eagle’s case to the Court as
   scheduled.



                                              Respectfully,

                                              /s/ David E. Moore

                                              David E. Moore
   DEM:nmt/7210384/45185

   cc:   Clerk of the Court (via hand delivery)
         Counsel of Record (via electronic mail)
